
	

114 S1734 IS: Expedite Transit Act of 2015
U.S. Senate
2015-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1734
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2015
			Mr. Kirk introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To authorize the Secretary of Transportation to waive the state of good repair certification
			 requirement for participants in the pilot program for expedited project
			 delivery.
	
	
 1.Short titleThis Act may be cited as the Expedite Transit Act of 2015. 2.Waiver of state of good repair certification for pilot program for expedited project delivery Section 20008(b) of the Moving Ahead for Progress in the 21st Century Act (49 U.S.C. 5309 note; Public Law 112–141) is amended—
 (1)in paragraph (5)(D), by inserting before a certification the following: except as provided in paragraph (8),; and (2)by adding at the end the following:
				
 (8)Waiver of state of good repair certificationThe Secretary may waive the requirement under paragraph (5)(D) for a recipient that seeks to carry out a core capacity improvement project if the Secretary determines that the project will allow the recipient to make substantial progress in achieving a state of good repair for the recipient's public transportation system..
			
